             Case 7:11-cr-00629-CS Document 444 Filed 12/29/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------x
UNITED STATES OF AMERICA

                 -v.-                                                  ORDER

JAMES HARDY,                                                           11-CR-629-5 (CS)

                           Defendant.
-----------------------------------------------------x

Seibel, J.

        Before the Court is Defendant James Hardy’s motion for reduction of sentence under 18

U.S.C. § 3582(c)(1)(A), known as “compassionate release,” (Docs. 438); the Government’s

opposition thereto, (Doc. 440); and Defendant’s reply, (Doc. 442).1

        Under 18 U.S.C. § 3582(c)(1)(A), I may, after considering the factors set forth in 18

U.S.C. § 3553(a), reduce a sentence if extraordinary and compelling reasons justify such action

and it is consistent with the relevant policy statements of the Sentencing Commission. Policy

Statement 1B1.13 imposes similar requirements, along with the provision that the Defendant not

be a danger to the safety of any other person or the community. Application Note 1 to Policy

Statement 1B1.13 describes four potential extraordinary and compelling reasons: 1) the

defendant has a terminal medical condition or because of serious health condition from which he

is not expected to recover is substantially diminished in his ability to provide self-care; 2) the

defendant is at least 65 years old, has served 75% or 10 years of his sentence, and is

experiencing a serious deterioration in health because of the aging process; 3) family

circumstances; and 4) an extraordinary and compelling reason other than or in combination with




        1
        The Government is directed to send to chambers for filing under seal unredacted hard
copies of its submission.
             Case 7:11-cr-00629-CS Document 444 Filed 12/29/20 Page 2 of 5




one of the above.2 “The defendant has the burden to show he is entitled to a sentence reduction”

under Section 3582(c)(1)(A). United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y.

2020).

         On November 16, 2012, Defendant was sentenced to 120 months’ imprisonment on his

conviction for participating in a crack and marijuana distribution conspiracy, and 60 months’

imprisonment, to run consecutively, on his conviction for using a firearm in connection with a

drug trafficking offense. (Doc. 193.) Both terms were the applicable mandatory minimum.

According to the Bureau of Prisons (“BOP”), Defendant’s projected release date is October 1,

2024.

         Defendant states that he is housed at FCI Loretto, where a widespread COVID-19

outbreak has occurred. He says he suffers from thalassemia, which puts him at increased risk

for a severe case, and that he has in fact contracted COVID-19. He points out that his offense

was non-violent,3 he has the support of family and friends, he has an “unblemished record” in

prison, (Doc. 438 at 15), and he has used his time to take classes and write a book. I do not find

that these factors amount to an extraordinary and compelling reason.




         2
         Section 1(D) of the Application Note states: “Other Reasons – As determined by the
Director of the Bureau of Prisons [(“BOP”)], there exists in the defendant’s case an
extraordinary and compelling reason other than, or in combination with, the [other three
reasons].” But “Application Note 1(D) does not apply to compassionate release motions
brought directly to the court by a defendant,” United States v. Brooker, 976 F.3d 228, 230 (2d
Cir. 2020), so I am not constrained by the BOP’s or the Application Note’s interpretation of
extraordinary and compelling circumstances, see id. at 237 (“Neither Application Note 1(D), nor
anything else in the now-outdated version of Guideline § 1B1.13, limits the district court’s
discretion.”).
         3
        Defendant was a member of a violent gang but was not charged with committing acts of
violence himself.

                                                 2
          Case 7:11-cr-00629-CS Document 444 Filed 12/29/20 Page 3 of 5




       It is unfortunate indeed that Defendant contracted COVID-19. Luckily he does not

appear to have a severe case. He tested positive on December 8, 2020 and has gotten daily

medical checks. According to his medical records, apart from one day (December 14) when he

reported shortness of breath, he reported no symptoms other than body aches, which are being

treated with ibuprofen and acetominephen. He says he has been coughing, but he has had no

fever, and his vital signs, including his oxygen saturation, have been normal. Now that he has

contracted and seemingly weathered the disease, a sentence reduction based on the risk of

contracting it no longer makes sense. “This Court and others have declined to find

‘extraordinary and compelling circumstances’ in cases where a defendant has a prior COVID-19

diagnosis.” United States v. Williams, No. 11-CR-172, 2020 WL 6826740, at *6 (D. Conn. Nov.

20, 2020); see United States v. Delorbe-Luna, No. 18-CR-384, 2020 WL 7231060, at *2

(S.D.N.Y. Dec. 7, 2020) (“[A] defendant’s successful recovery from COVID-19 weighs against

granting that defendant compassionate release.”); United States v. Mateus, No. 14-CR-504, 2020

WL 5096062, at *4 (S.D.N.Y. Aug. 28, 2020) (“Put simply, Mr. Mateus has already contracted

the COVID-19 virus and recovered from it. Other courts have denied compassionate release

requests on this basis, and the Court is persuaded by their analyses.”); United States v.

Rodriguez, No. 19-CR-64, 2020 WL 4581741, at *2 (D. Conn. Aug. 10, 2020) (“A number of

district courts in the Second Circuit have found an inmate’s positive test undermines his case for

compassionate release on the basis of his susceptibility to COVID-19 because the main point of

releasing an individual is to decrease the person's chance of contracting COVID-19.”).

       Defendant’s 2020 medical records make no mention of thalassemia, and “thalassemia

minor” appears in the records only in November 2018. The Centers for Disease Control

(“CDC”) has identified thalassemia – a condition in which the body does not make enough

                                                 3
           Case 7:11-cr-00629-CS Document 444 Filed 12/29/20 Page 4 of 5




hemoglobin, which may impair the ability of red blood cells to deliver oxygen – as a condition

that might increase one’s risk of a severe case if one were to contract COVID-19. But Defendant

has contracted COVID-19 and, happily, his oxygen levels have been good.4 Defendant’s

condition is stable and he is getting daily attention. While there has been a serious outbreak at

FCI Loretto, it appears to have peaked, the numbers have been signficantly reduced,5 and nobody

has died, suggesting that BOP is providing sufficient care. And, fortunately, reinfections are

“vanishingly rare.”

https://www.nytimes.com/2020/10/13/health/coronavirus-reinfection.html?searchResultPosition

=1, and it appears that those who have had the disease have strong protection, see

https://www.nytimes.com/2020/11/17/health/coronavirus-immunity.html?searchResultPosition=

3.

       Defendant’s efforts at self-improvement are commendable, but “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C.A. §

994(t). While I may consider it in combination with other factors in determining whether there

are extraordinary and compelling reasons for a sentence reduction, see United States v. Torres,

464 F. Supp. 3d 651, 661 (S.D.N.Y. 2020); see also Brooker, 976 F.3d at 237-38 (“The only

statutory limit on what a court may consider to be extraordinary and compelling is that

‘[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling reason.’”

(quoting 28 U.S.C. § 994(t) (emphasis in Brooker), I do not find that the combination of


       4
         Defendant’s lowest oxygen saturation level was 96% on December 10, and for the last
five dates for which the Court has records, it has been 99% or 100%.
       5
       According to the Department of Justice Office of Inspector General COVID-19
dashboard, there were over 600 inmate cases on December 14. As of today, according to the
BOP website, there are 54.

                                                 4
           Case 7:11-cr-00629-CS Document 444 Filed 12/29/20 Page 5 of 5




circumstances here rises to that level. Defendant’s record is not “unblemished;” he has four

disciplines, including one for having a cellphone, although he has not been disciplined for the

last three years. But making good use of one’s time in prison is not uncommon, and indeed is

expected. See United States v. Alvarez, No. 89-CR-229, 2020 WL 4904586, at *7 (E.D.N.Y.

Aug. 20, 2020).

       In short, I do not find extraordinary and compelling circumstances based on Defendant’s

health situation, prison record, combination thereof, or the combination of all of the factors to

which Defendant points. I thus need not reach the § 3553(a) factors.6

       For the reasons stated above, the motion is denied. The Clerk of Court is respectfully

directed to terminate the pending motion, (Doc. 438).

Dated: December 29, 2020
       White Plains, New York


                                              ____________________________
                                              CATHY SEIBEL, U.S.D.J.




       6
         In that regard, however, I note (based on what Defendant said at his plea) that he was a
drug-dealing, gun-toting member of a violent gang. The instant conviction was his eighth.
Three of his priors involved drugs and three involved violence, and he had committed crimes
while on bail and parole.


                                                 5
